                 Case 5:19-cv-04596-BLF Document 32 Filed 08/13/20 Page 1 of 5




 1   PENELOPE A. PREOVOLOS (CA SBN 87607)
     PPreovolos@mofo.com
 2   MORRISON & FOERSTER LLP
     425 Market Street
 3   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 4   Facsimile: 415.268.7522
 5   SEAN P. GATES (CA SBN 186247)
     SGates@charislex.com
 6   CHARIS LEX P.C.
     301 N. Lake Ave., Suite 1100
 7   Pasadena, California 91101
     Telephone: 626.508.1717
 8   Facsimile: 626.508.1730
 9   Attorneys for Defendant TESLA, INC.
10
11                                   UNITED STATES DISTRICT COURT
12                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                            SAN JOSE DIVISION
14
15   DAVID RASMUSSEN, an individual, on                Case No.: 5:19-cv-04596-BLF
     behalf of himself and all others similarly
16   situated

17                   Plaintiffs,                       STIPULATION AND [PROPOSED] ORDER TO
                                                       CONTINUE STAY PENDING MEDIATION
18          v.

19   TESLA, INC., a Delaware corporation.

20                   Defendant.

21
22
23
24
25
26
27
28

                   STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
              Case 5:19-cv-04596-BLF Document 32 Filed 08/13/20 Page 2 of 5




 1          Plaintiff David Rasmussen (“Plaintiff”) and Defendant Tesla, Inc. (“Defendant”), through their
 2   undersigned counsel, hereby stipulate as follows:
 3          WHEREAS, on August 7, 2019, Plaintiff filed Class Action Complaint;
 4          WHEREAS, this Court previously continued the stay of this litigation to facilitate the parties’
 5   mediation (ECF No. 31);
 6          WHEREAS, the parties had a mediation on July 24, 2020 with the Hon. Daniel Weinstein and
 7   Cathy Yanni of JAMS, Inc.;
 8          WHEREAS, the parties are continuing their discussions in good faith and require additional time
 9   to complete them;
10          WHEREAS, the parties desire to preserve the status quo and prevent the parties and the Court
11   from unnecessarily expending resources pending mediation;
12                 THEREFORE, subject to the approval of the Court, the parties agree and stipulate as
13          follows: The parties will report to the Court with an update on October 30, 2020. This matter
14          shall be stayed until that date, and all other case deadlines shall be vacated.
15
16          IT IS SO STIPULATED.
17
     Dated: August 13, 2020                        Respectfully submitted,
18
19
                                                   By:     /s/ Sean P. Gates
20                                                         Sean P. Gates
                                                           CHARIS LEX P.C.
21
                                                           Attorneys for Defendant
22                                                         TESLA, INC.

23   Dated: August 13, 2020                        Respectfully submitted,
24
25                                                 By:     /s/ Edward C. Chen
                                                           Edward C. Chen
26                                                         LAW OFFICE OF EDWARD C. CHEN
27                                                         Attorneys for Plaintiff
                                                           DAVID RASMUSSEN
28

                                                   1
                 STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
             Case 5:19-cv-04596-BLF Document 32 Filed 08/13/20 Page 3 of 5




 1
     Dated: August 13, 2020                Respectfully submitted,
 2
 3                                         By:    /s/ Nimish R. Desai
                                                  Nimish R. Desai
 4
                                                  LIEFF CABRASER HEIMANN &
 5                                                BERNSTEIN, LLP
                                                  Attorneys for Plaintiff
 6                                                DAVID RASMUSSEN
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
                Case 5:19-cv-04596-BLF Document 32 Filed 08/13/20 Page 4 of 5




 1                                              ECF ATTESTATION
 2           I, Sean Gates, am the ECF User whose ID and password are being used to file the foregoing
 3   STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING MEDIATION. In
 4   compliance with Local Rule 5-1, I hereby attest that Nimish Desai and Edward C. Chen have concurred
 5   in this filing.
 6
 7   Dated: August 13, 2020
 8
                                                 By:    /s/ Sean P. Gates
 9                                                      Sean P. Gates
                                                        CHARIS LEX P.C.
10                                                      Attorneys for Defendant
                                                        TESLA, INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
                   STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
                Case 5:19-cv-04596-BLF Document 32 Filed 08/13/20 Page 5 of 5




 1                                           [PROPOSED] ORDER
 2            PURSUANT TO STIPULATION, IT IS SO ORDERED that the parties will report to the Court
 3   with an update on October 30, 2020. This matter shall be stayed until that date, and all other case
 4   deadlines shall be vacated.
 5
 6   Dated:

 7
 8
                                                              Honorable Beth L. Freeman
 9                                                      Judge of the United States District Court

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    4
                  STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
